SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Publicly-Held Company with Authorized Capital  CVM No 016390 CNPJ nº 01.832.635/0001-18  NIRE nº 35.300.150.007 Av. Jurandir, 856, Lote 4, 1o andar CEP 04072-000, São Paulo/SP Notice to the Market TAM S.A. (BM&FBovespa: TAMM4 and NYSE: TAM) (TAM), in response to the reports published about supposed deals between the Company and TRIP  Linhas Aéreas S.A. (TRIP), announces to shareholders and the general market that: the subsidiary of TAM, TAM Linhas Aéreas S.A. and TRIP have been parties to a Codeshare Agreement since May 24, 2004. With the aim of improving the existing Codeshare Agreement and identifying potential opportunities to strengthen and expand their operations, said companies maintain negotiations of a non-binding nature. TAM will maintain its shareholders and the general market informed of any bussiness or events that must be disclosed, in accordance with governing law. São Paulo, March 14, 2011 Libano Miranda Barroso Investor Relations Director Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone. : (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 45 cities in Brazil and 18 cities in South America, the United States and Europe. Through agreements with companies in Brazil and abroad, our network encompasses a further 89 airports in Brazil and 87 international destinations, including Asia. We are Brazil's leading airline, with market share of 43.4% in January 2011, and is also the country's leading player among Brazilian airlines that operate international routes, with 85.2% market share in January. With the largest passenger aircraft fleet in the country (151 planes), we offer customer service marked by our Spirit to Serve and seeks to make air travel more accessible to the general public. We were the first Brazilian airline to offer a loyalty program, TAM Fidelidade, which has already issued 12 million tickets in exchange for points and is part of the Multiplus network, which today has 7.6 million members. Member of Star Alliance  the world's largest airline alliance  since May 2010, we are part of a network with 1,160 destinations in 181 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 14, 2011 TAM S.A. By: /
